DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 includes the limitation of “a catch element configured to rotate in sync with the die plate, wherein the catch element is guided within the ” wherein specification recites “the catch element can scrape the product like a scraper off the floor of the discharge channel and convey it to the removal region” and “a thermoplastic for example such as polyoxymethylene (POM) can be the material for the catch element.” (See paragraph [0009] of the published application). Therefore, specification defines a scrapper made of thermoplastic as corresponding structure for the claimed placeholder of “a catch element”.
Claim 2 includes the limitation of “a suction apparatus configured to suction the product residue away from the removal region” wherein specification recites “the suction apparatus may comprise a vacuum apparatus.” (See paragraph [0019] of the published application). Therefore, specification defines a vacuum apparatus as corresponding structure for the claimed placeholder of “a suction apparatus”.
Claims 10 and 12 includes the limitation of “a vacuum apparatus configured to generate a vacuum within the region enclosed by the covering”. However, specification fails to provide a corresponding structure for interpretation of the claimed placeholder of “a vacuum apparatus”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 12 include the limitation of “a vacuum apparatus configured to generate a vacuum within the region enclosed by the covering” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner (DE 10 2007 060 335).
	Huebner (DE ‘335) disclose a rotor of a double rotary press with an outflow device for blanks of rotary press, has outflow channel, in which blank is moved in from scraper by rotor (10) of rotary press, and hollow outflow body which is provided with outflow channel. A hollow outflow body (24) is provided with an outflow channel and an inlet and an outlet. A cleaning nozzle is 

    PNG
    media_image1.png
    366
    383
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    297
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    377
    media_image4.png
    Greyscale


	Therefore, as to claim 1, Huebner (DE ‘335) discloses a rotor for a rotary press comprising: a die plate defining a plurality of die holes and configured to be rotationally driven by a rotary drive; an upper punch seat configured to axially guide a set of upper punches, wherein the upper punch seat is configured to be rotationally driven by the rotary drive to rotate in sync with the die plate; a lower punch seat configured to axially guide a set of lower punches, wherein the lower punch seat is configured to be rotationally driven 
	As to claim 2, Huebner (DE ‘335) teaches a suction apparatus configured to suction the product residue away from the removal region.
	As to claim 3, Huebner (DE ‘335) discloses the annular discharge channel comprises a floor located in a plane below a top side of the lower punch seat.
	As to claim 4, Huebner (DE ‘335) teaches the annular discharge channel is a discharge groove.
	As to claim 5, Huebner (DE ‘335) discloses the catch element comprises an elastic material.
	As to claim 6, Huebner (DE ‘335) teaches a maximum width of the catch element substantially corresponds to a width of the annular discharge channel.
	As to claim 7, Huebner (DE ‘335) discloses a bottom side of the catch element contacts the floor of the annular discharge channel.
	As to claim 8, Huebner (DE ‘335) teaches the catch element is coupled to the lower punch seat.
	As to claim 9, Huebner (DE ‘335) discloses a covering configured enclose the die plate, the lower punch seat and the annular discharge channel.
	As to claim 10, Huebner (DE ‘335) teaches a covering configured to surround and enclose a region that includes the rotor; and a vacuum apparatus configured to generate a vacuum within the region enclosed by the covering.
11, Huebner (DE ‘335) discloses the suction apparatus comprises a vacuum apparatus.
	As to claim 12, Huebner (DE ‘335) teaches a covering configured to surround and enclose a region including the rotor, wherein the vacuum apparatus is configured to generate a vacuum within the region enclosed by the covering.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokuryo (JP 63-299893), the prior art submitted by Applicant.
	Kokuryo (JP ‘893) disclose a dust collector for powder compression moulder comprises a dust collecting chamber, a nozzle inserted into the chamber and communicating with a vacuum suction dust collector, and a suction passage communicating with the chamber. The suction area of the passage is larger than the opening at the suction end of the nozzle.


    PNG
    media_image5.png
    348
    522
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    490
    386
    media_image6.png
    Greyscale


	Further, Kokuryo (JP ‘893) teach the almost closed type dust collecting chamber 40 is formed at the space between the mortar fitting flange part 36 provided in a rotating disk 33 and the lower side pestle fitting flange part 38, and suction tip 42b of the suction nozzle 42 is arranged as approaching at necessary position. Further, powdery dust suction space 45 is formed between the flange part 36 and the upper side pestle fitting flange part 37 and cross sectional area of the suction passage 44a is set larger than cross section of the 
	Therefore, as to claim 1, Kokuryo (JP ‘893) discloses a rotor for a rotary press comprising: a die plate defining a plurality of die holes and configured to be rotationally driven by a rotary drive; an upper punch seat configured to axially guide a set of upper punches, wherein the upper punch seat is configured to be rotationally driven by the rotary drive to rotate in sync with the die plate; a lower punch seat configured to axially guide a set of lower punches, wherein the lower punch seat is configured to be rotationally driven by the rotary drive to rotate in sync with the die plate; an annular discharge channel in a fixed position with respect to the die plate, the annular discharge channel configured to collect product residue from at least one of the die plate and the lower punch seat, wherein the annular discharge channel comprises a removal region where the product residue is configured to be removed from the annular discharge channel; and a catch element configured to rotate in sync with the die plate, wherein the catch element is guided within the annular discharge channel and is configured to convey the product residue collected in the annular discharge channel to the removal region.
	As to claim 2, Kokuryo (JP ‘893) teaches a suction apparatus configured to suction the product residue away from the removal region.
	As to claim 3, Kokuryo (JP ‘893) discloses the annular discharge channel comprises a floor located in a plane below a top side of the lower punch seat.
	As to claim 4, Kokuryo (JP ‘893) teaches the annular discharge channel is a discharge groove.
	As to claim 5, Kokuryo (JP ‘893) discloses the catch element comprises an elastic material.
6, Kokuryo (JP ‘893) teaches a maximum width of the catch element substantially corresponds to a width of the annular discharge channel.
	As to claim 7, Kokuryo (JP ‘893) discloses a bottom side of the catch element contacts the floor of the annular discharge channel.
	As to claim 8, Kokuryo (JP ‘893) teaches the catch element is coupled to the lower punch seat.
	As to claim 9, Kokuryo (JP ‘893) discloses a covering configured enclose the die plate, the lower punch seat and the annular discharge channel.
	As to claim 10, Kokuryo (JP ‘893) teaches a covering configured to surround and enclose a region that includes the rotor; and a vacuum apparatus configured to generate a vacuum within the region enclosed by the covering.
	As to claim 11, Kokuryo (JP ‘893) discloses the suction apparatus comprises a vacuum apparatus.
	As to claim 12, Kokuryo (JP ‘893) teaches a covering configured to surround and enclose a region including the rotor, wherein the vacuum apparatus is configured to generate a vacuum within the region enclosed by the covering.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haase et al. (US 8,025,498) disclose a rotary tableting press comprising a rotor, at least one filling station and at least one pressure station as well as a lower ram guide and an upper ram guide, characterized in that the rotary tableting press has a modular design, whereby individual modules can be converted within the rotary tableting press for retooling the rotary tableting press from two-layer operation to single-layer operation or vice-versa.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	02/27/2021